[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR ARTICULATION (NO. 186)
The case came to this court on a series of post CT Page 4006 judgment motions, the most substantial of which was a motion to reopen the original judgment on the basis of fraud. This court wrote individual memorandums of decision on each motion except where they overlapped, and in those cases,  the memorandum of decision covered more than one motion.
The court has reread its memoranda of decision and finds that they are abundantly clear as to what the court did and the basis on which it ruled. This court has complied with the requirement of Powers v. Powers, 183 Conn. 124, 125,438 A.2d 845 (1981), which states:
         It is the duty of the judge who tried the case to set forth the basis for his decision.
An  articulation  is not appropriate where the trial court's decision contains no ambiguity or deficiency reasonably susceptible of clarification. A review of the memoranda of decision against the motion for articulation leads this court to conclude that its decision was clear, unambiguous and complete. In addition, information is sought beyond the scope of a motion for articulation.
Accordingly, the motion for articulation dated February 14, 1992, number 186 on the docket, is denied.
EDWARD R. KARAZIN, JR., JUDGE